Ray Burrell and Ralph Burrell were convicted of the offense of arson. The evidence amply authorized the jury to find that the house in question was set on fire and burned by some criminal agency. Therefore, the corpus delicti was proved. The evidence connecting the defendants with the crime, while circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of their guilt. The cases cited in the brief of counsel for the plaintiff in error are differentiated by their particular facts from this case. The overruling of the motion for new trial, based solely upon the general grounds, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED JANUARY 29, 1944.